EPITOMIZED OPINION
VICKERY, J.:
Evelyn Marquard, while crossing a street in Cleveland, was struck by an automobile, through no fault of the driver, and injured. Moore is the owner of an ice wagon which, in violation • of two city ordinances, was parked on the wrong side of the street and nearer than 15 feet to the street intersection. Marquard, immediately after passing ■around the ice wagon, which, it is claimed, obstructed her view of the street, was struck by the machine. Held:
1. The obstruction of one’s sight cannot be said to be the proximate cause of an accident occurring after the person has passed around the obstruction,
2. Violation of city ordinances or of statutes, give rise to actions only in favor of parties for whose benefit the ordinance was enacted.